DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 1010 rejection of the claims, Applicant argues that the amended claims do not fall within any of the abstract ideas grouping including mental processes because the step are not performed in the human mind (Amendment, pg. 7, fourth para. – pg. 8, first para.).
Examiner respectfully disagrees as the claims recite steps of applying inductive, deductive and abductive reasoning to nodes of a data structure (evaluating data in the human mind), receiving natural language text (data gathering), establishing a structure by analyzing components of the text input or assigning the components of the textual input to the structure (evaluation), receiving a query (data gathering), analyzing the query by comparing the components of the query to components of the data structure (observation, evaluation) and displaying the response (post solutional activity), and correspond to the mental processes category of abstract ideas including steps achievable mentally or by a human using a pen and paper. The recitation of using an “augmented neural network”, a processor and displaying by a user interface in performing steps respectively correspond to using a computer to accomplish data processing steps, applying a computer to steps achievable manually/mentally and a post solutional activity of generating data.
             Applicant also argues that the claims further provide a useful application by analyzing a natural language query and generating and displaying a natural language response by applying an augmented neural network and further provide an improvement in the functioning of the computer or improvement in other technology by utilizing minimal/less data input and optimizing time and memory space (Amendment, pg. 8, second – third para.). 
           Examiner respectfully disagrees as there is no evidence provided linking the claim language or the performing of the claimed steps to an improvement in the functioning of the computer or improvement in other technology. A generic computer performing the functions recited is further not improved by performing the claimed limitations, while the conventional process of generating output for natural language queries is not improved by performing the steps recited in the claims. Requiring less data input and optimizing time and memory space by a computer performing the steps does not improve the computer functionality because the invention itself is not making the computer faster or otherwise improved, rather, the computer is operating as a generic computer performing steps that would otherwise be performed with pen and paper. See Bancorp Services, L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
            Applicant further argues that the claims are directed to a data processing method by a structure applying an augmented neural network and are similar to example 39 in the Subject Matter Eligibility Examples, and as such, argues that the claims are eligible (Amendment, pg. 8, last line – pg. 9, second para.).
            Examiner respectfully disagrees as unlike the hypothetical example 39 that involved an improved facial detection model, creating a first training set modified set of digital facial images digital facial images, training a neural network in a first stage using the first training set to generate a second training set and utilizing reinforced training in generating a second training set of facial images based on the output of the initial training to reduce false positives, the instant claims merely apply an augmented neural network to the claimed steps, and is in line with what the Alice court decision sought to prevent, i.e., generally linking a processor to an abstract idea. Using a “trained” neural network is no more than the conceptual idea of using a conventional computer module for its intended use according to its conventional operation (see. Ex parte YARON ZAKAI-OR, 10/12/21). As Applicant’s original specification further proves (para. [0071]-[0027]; para. [00198]), the canonical network (i.e. the claimed augmented neural network) is implemented by a generic processor that performs data processing, and as such represents using a computer to otherwise perform steps achievable mentally/manually, and as such, Examiner maintains the rejection of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of query processing without significantly more. The claims 1, 13 and 14 recite steps of applying inductive, deductive and abductive reasoning to nodes of a data structure (evaluating data in the human mind), receiving natural language text (data gathering), establishing a structure by analyzing components of the text input or assigning the components of the textual input to the structure (evaluation), receiving a query (data gathering), analyzing the query by comparing the components of the query to components of the data structure (observation, evaluation) and displaying the response (post solutional activity), and correspond to the mental processes category of abstract ideas including steps achievable mentally or by a human using a pen and paper. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (medium, apparatus, processor, augmented neural network, user interface) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because analyzing queries to provide output responses by comparison with data structure corresponds to well-understood, routine, conventional computer functions of storing information in memory and retrieving information for display, as recognized by the court decisions listed in MPEP § 2106.05(d). Furthermore, the steps of generating and displaying output responses for queries corresponds to well-understood, routine, conventional computer functions evidenced by cited references Wong, Lee (US PGPUB 2018/0011927 A1) and Soon-Shiong (see PTO 892 form).
           The dependent claims 2-12 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the amended claims 1, 13 and 14 recite “an augmented neural network”. There is no disclosure of this limitation in Applicant’s original specification or claims. Paragraphs [0007], [0040], and [0061] (as pointed to by Applicant in the remarks) describe the use of an apparatus based on artificial intelligence without having to perform a large amount of training data for a neural network (para. [0007]), as well as the use of a canonical structure called an “augmented node-link/graph/topological network (para. [0040 and [0061]), but does not disclose the use of an “augmented neural network”. The figures (see para. [0010]-[0026]) of the original specification further show a canonical/topological node structure, but does not disclose the use of an “augmented neural network”. Claims 2-12 are rejected based on their dependency from claim 1.

Allowable Subject Matter
Claims 1-14 would be allowable pending Applicant addressing the 35 U.S.C. 101 and 112 rejections of the claims.
Wong (“Practical Approach to Knowledge-based Question Answering with Natural Language Understanding and Advanced Reasoning”) discloses a method of providing responses to natural language questions using advanced inductive, deductive, and abductive reasoning including the use of a path matching along a query dependency network, but does not explicitly disclose the combination of limitations recited in the independent claims
            Lee (US PGPUB 2018/0011927 A1) discloses a hybrid reasoning natural language query answering system utilizing inductive, deductive, and abductive reasoning in providing responses to queries, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Lee (US 8,719,005 B1) discloses using directed reasoning in responding to a natural language queries, but does not explicitly disclose the combination of limitations recited in the independent claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658